Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 1 of 49




                     Exhibit 1
     Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 2 of 49



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                  )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   )   Case No. 1:20-cv-03538 - GLR
                                           )
RAGINGBULL.COM, LLC f/k/a                  )
LIGHTHOUSE MEDIA LLC, et al.,              )
                                           )
           Defendants.                     )
                                           )


             Initial Expert Report of Bates Group LLC and Greg A. Kyle
                                 January 13, 2021
            Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 3 of 49



             INITIAL EXPERT REPORT OF BATES GROUP LLC AND GREG KYLE




I.           Bates Group and Greg Kyle: Summary of Engagement and Opinions.

  1.         In connection with the matter styled, Federal Trade Commission vs. RagingBull.com, et

  al., Case No. 1:20-cv-03538-GLR, Bates Group LLC (“Bates Group”) and I have been asked by

  Greenberg Traurig, LLP, counsel for RagingBull.com (f/k/a Lighthouse Media LLC), Jason Bond

  and Jeffrey M. Bishop (collectively, the “Defendants”) to opine on the investment performance of

  several brokerage accounts in which Messrs. Bond and Bishop directed some or all of the securities

  trading activity at issue in this matter.

  2.         In addition, Bates Group and I have been asked to review and respond to certain opinions

  of Prof. Russell R. Wermers in his Expert Report (the “Wermers Report”) dated November 24,

  2020, submitted by the Federal Trade Commission (“FTC”) in support of its Complaint for

  Permanent Injunction and Other Equitable Relief and Emergency Motion for a Temporary

  Restraining Order with Asset Freeze (“Complaint”). Specifically, counsel requested that I review

  and opine in this Initial Expert Report on the Wermers Report opinion that “Raging Bull’s Actual

  Trading Performance Shows Substantial and Persistent Losses, Even During Periods of Market

  Upturns.”1

  3.         I am being compensated by the Defendants for my work, through Bates Group LLC, at the

  rate of $500 per hour. The rates of Bates Group employees, who conducted research and analysis

  under my direction and supervision, range between $105 and $400 per hour. My compensation




  1
      PX 26, 1777, Opinion VII.


                                                  Page 1
           Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 4 of 49



   and the compensation of Bates Group are in no way dependent on the content of my and/or Bates

   Group analysis, the content of this report, my opinions, or the outcome of these proceedings.

   4.       The materials I have considered in forming my opinion are summarized in Appendix I.

II.         Summary of Opinions.

   5.       For the reasons described below, and as more fully set forth in this Initial Expert Report, I

   have reached the following opinions:

               i.    The Wermers Report’s “Proceeds minus Costs”2 figure of ($56,426,361),

                     representing Prof. Wermers’s assessment of the Defendants’ securities trading

                     losses, presents an exceedingly misleading picture of performance for two reasons.

                     One, the primary reason for this grossly distorted loss figure is that the Wermers

                     Report utilizes a flawed methodology based on tax return information derived from

                     select Internal Revenue Service (“IRS”) Form 1099-B (“1099-B”) tax records to

                     assess performance. Because 1099-B tax records report a cost basis to the IRS that

                     includes the cost of securities purchased plus an income tax reporting (only)

                     adjustment,3 without adjusting for these “artificial losses”4 or wash sale losses

                     disallowed, the methodology used in the Wermers Report is flawed and grossly

                     overstates losses.

              ii.    The Wermers Report opines on trading results utilizing artificial losses, not “actual

                     trading performance”5 using realized net gains or losses. When the Wermers

                     Report’s analysis is corrected to only include realized net gains or losses for the



   2
     PX 26, 1779 Table 1.
   3
     This adjustment used for tax reporting purposes is called wash sale losses disallowed. See infra para 26.
   4
     Wash sale losses are considered “artificial losses” and are disallowed for tax accounting purposes. See Exhibit 1.
   5
     PX 26, 1777.


                                                          Page 2
        Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 5 of 49



                 accounts listed in Wermers Report Table 1, the actual trading performance or net

                 loss for the period 2014 to 2018 for the selected accounts (according to the 1099-B

                 tax records) would be ($2,308,158) and not ($56,426,361) as the Wermers Report

                 opines (see Exhibit 3). In other words, the Wermer Report overstates the realized

                 net loss by over 2,300 percent or approximately $54 million.

         iii.    Further, a review of the monthly account statements from the securities brokerage

                 firms establishes that the average equity value across the selected accounts listed in

                 the Wermers Report Table 1 was only $1.98 million. Raging Bull and its principals

                 had nowhere near $56.43 million to lose in these accounts. Simply put, it was not

                 possible for Defendants to lose ($56 million) with an average equity or aggregate

                 account values of less than $2 million.

          iv.    The most accurate and effective method for assessing the performance of a

                 securities trading strategy is the net out-of-pocket (or overall) profit/loss method,

                 as described in more detail infra Section VII. The net out-of-pocket profit/loss

                 method is widely accepted as the standard method for assessing performance in the

                 investment industry and is commonly based on comprehensive monthly account

                 statements from the brokerage firms. It appears that Prof. Wermers did not use the

                 comprehensive monthly account statements in calculating trading performance, but

                 instead used incomplete and selected data from 1099-B tax records.6

          v.     The second reason the Wermers Report overstates losses is that in some of the

                 accounts and for some of the time periods Prof. Wermers reviewed, neither Jason



6
  For example, in the 2014 1099-B tax records from TD Ameritrade account ending in 9075 are six pages of short-
term transactions which are missing in the calculations found in the Wermers Report Table 1.


                                                     Page 3
        Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 6 of 49



                  Bond nor Jeffrey Bishop implemented the trading patterns and techniques that they

                  taught to Raging Bull subscribers.

          vi.     For example, based on the comprehensive monthly account statements, the realized

                  and unrealized net gain in the aggregate for the TD Ameritrade, Interactive Brokers,

                  and E*Trade securities brokerage accounts in which Jason Bond implemented the

                  trading patterns and techniques that he taught to Raging Bull subscribers for the

                  period 2014 to 2018 was $318,539.7 At or around the end of 2017, Mr. Bond had

                  crossed the $1 million threshold in trading profits.8 The Wermers Report makes no

                  mention of these profits.

         vii.     The realized net loss in the aggregate for the TD Ameritrade securities brokerage

                  account in which Jeffrey Bishop implemented the trading patterns and techniques

                  that he taught to Raging Bull subscribers for 2018 was ($1,158,939).9

6.       In the course of forming the opinions presented in this Initial Expert Report, I have relied

on my own industry and consulting experience, as well as the experience of other Bates Group

professionals.

7.       In arriving at the opinions expressed herein, I and other Bates Group professionals at my

direction reviewed and relied on the monthly account statements for the securities brokerage

accounts referenced in Appendix I. In addition, I and other Bates Group professionals reviewed

brokerage IRS 1099-B tax records referenced in Appendix I.10




7
  See Exhibit 7.
8
  These profits were predominantly due to trades that were realized.
9
  See Exhibit 8.
10
   Bates Group utilized 1099-B tax records for the purpose of comparing realized net gain or losses available in those
records to the results in Table 1 of the Wermers Report.


                                                       Page 4
           Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 7 of 49



   8.      In arriving at the opinions expressed herein, I also relied on the Declarations of Jason Bond

   and Jeffrey Bishop for information regarding the securities brokerage accounts and specific time

   periods relevant to their subscriber instruction services.11

   9.      I reserve the right to amend and supplement this Initial Expert Report if new information

   becomes available during the discovery process or otherwise during these proceedings, or if Bates

   Group is tasked with performing additional analyses and rendering additional opinions.

III.       Greg Kyle: Background and Qualifications.

   10.     I am a Director with the Bates Group, which is a strategic consulting and expert services

   firm. In this capacity, I have provided consulting services on litigation issues related to investment

   management, portfolio performance analysis, investment and trading strategies including

   strategies based on fundamental and technical analysis, risk analysis, and securities valuation. A

   copy of my resume is included in Appendix II.

   11.     I have extensive experience in analyzing investment performance and trading strategies

   within the investment management industry and have been recognized for my professional

   experience and contribution in educating investment professionals. I was elected by my peers to

   an industry leadership position as a member of the Board of Directors for the New York Society

   of Security Analysts, the largest professional member society affiliated with the Chartered

   Financial Analyst Institute, formerly known as the Association for Investment Management and

   Research. Election to its Board of Directors is through a selection process of other professionals

   within the investment management, trading, and research industry.




   11
     To remain consistent with the overall time period Prof. Wermers reviewed, I limited my review of trading accounts
   to the period 2014 to 2018 with the exception of the analysis regarding when Bond crossed the $1 million profit
   threshold (infra para 46) where I reviewed the time period 2013-2018.


                                                         Page 5
           Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 8 of 49



12.        My research on equities trading, financial risk, and performance analysis has appeared

extensively in numerous major financial publications including The Wall Street Journal,

Bloomberg, The Economist, BusinessWeek, Fortune, Capital Magizin, and the Swiss Handelsblatt.

In addition, my equity market research and analysis were featured in many cover stories with

Barron’s, a Dow Jones publication. I have been a regular investment analysis and equity market

trading contributor to Bloomberg TV, Yahoo! Finance TV, and CNNfn, among other media outlets,

and provided a weekly equity market commentary distributed to and featured on many of the major

financial websites in the United States and around the world. I have also authored a weekly column

for The Wall Street Journal Interactive.

13.        My direct experience in the investment management industry includes as a former

institutional investment manager with responsibility for managing two different style funds in

three different currencies. In addition, I was head of U.S. research for a major Swiss bank in

Switzerland with responsibility for formulating U.S. investment policy for more than $360 billion

in assets under management.12 In those two roles, I had extensive experience evaluating and

measuring investment performance on a daily basis.

14.        In my role as President and Chief Analyst for Pegasus Research in New York, I was

actively involved in analyzing, implementing, and reporting on investment trading strategies

including strategies based on fundamental and technical analysis. That experience included

providing analysis and developing research reports and commentary to short-term focused trading

professionals.




12
     Union Bank of Switzerland, Zurich, Switzerland.


                                                       Page 6
           Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 9 of 49



  15.      Further, as briefly mentioned previously, I served on the Board of Directors of the New

  York Society of Security Analysts, one of the largest professional organizations for security

  analysts, investment managers, and market trading professionals in the United States. My Board

  responsibilities included helping ensure that the organization and its members maintained a high

  standard of professionalism. I was also actively involved in producing and lecturing at educational

  seminars and conferences related to equity market trading strategies, valuation, and risk analysis.

  16.      I have testified in more than 60 securities litigation matters filed in U.S. Federal courts and

  arbitration forums directly related to the capital markets, including equity trading, investment

  performance, and market analysis. A detailed list of these matters can be found in Appendix IV.

IV.        Summary of Prof. Wermers’s Expert Opinion VII in the Wermers Report.

  17.      In its Complaint, the FTC alleges, among other things, that the Defendants present

  themselves as “expert stock and options traders who made millions in the stock market”13 despite

  incurring “substantial and persistent losses”14 on stock and option trading activities.

  18.      In its Memorandum in Support of Plaintiff’s Emergency Motion, the FTC

  (“Memorandum”) cites the Wermers Report extensively. With respect to the Wermers Report

  Opinion VII (at paragraph 86), Prof. Wermers opines that in analyzing the “actual trading

  performance” of Raging Bull, “the trading records of Raging Bull and its co-founders show that

  even these consumers would have experienced persistent and substantial losses.”15 It is worth

  noting that according to the Wermers Report, Prof. Wermers did not review the monthly account

  statements, which constitute the comprehensive trading records, from the various brokerage




  13
     Complaint, p. 2, para 2.
  14
     Ibid., p. 16, para 44 and p. 17, para 50.
  15
     PX 26, 1777 (emphasis added).


                                                   Page 7
        Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 10 of 49



 firms.16 Instead, he appears to have simply reviewed selected IRS 1099-B records, which provide

 an incomplete summary of trading activity and not a comprehensive trading record.

 19.     I understand that the FTC, and therefore by extension Prof. Wermers, had access to the

 same TD Ameritrade, Interactive Brokers, Merrill Lynch, and E*Trade monthly account

 statements that I and my firm, the Bates Group, reviewed in preparing this Initial Expert Report.

 I have been informed by counsel that the Defendants produced those records to the State of New

 Hampshire in its investigation, and that New Hampshire shared its investigative file with the FTC.

 20.     As part of Prof. Wermers’s opinion that Raging Bull and its co-founders generated

 “persistent and substantial losses,” Prof. Wermers prepared Table 1 in the Wermers Report, which

 purports to show net losses of ($56,426,361) from 2014 to 2018.

 21.     The Wermers Report does not identify the basis for the selected brokerage accounts and

 time periods Prof. Wermers chose to analyze, other than to state, “I [Prof. Wermers] have been

 provided with 26 copies of 1099-B tax reports associated with Raging Bull and its co-founders

 (Jeff Bishop and Jason Bond).”17 As noted above, the Wermers Report makes no reference to TD

 Ameritrade, Interactive Brokers, E*Trade, or other monthly account statements that represent the

 comprehensive trading records.

V.       The Wermers Report’s Methodology Used to Calculate “Actual Trading
         Performance”18 is Inaccurate and Misleading.

 22.     The opinion expressed in the Wermers Report regarding the Defendants’ securities “actual

 trading performance” and a net loss of ($56,426,361) is flawed for two reasons that skew the


 16
    I found no mention of a review of the monthly statements in the Wermers Report and these monthly statements
 are not listed in Appendix B of the Report, Documents and Materials Considered.
 17
    PX 26, 1777, footnote 128.
 18
    The Wermers Report Section VII is titled, “Raging Bull’s Actual Trading Performance Shows Substantial and
 Persistent Losses, Even During Periods of Market Upturns” (PX 26, 1777).


                                                    Page 8
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 11 of 49



trading results in order to allege substantial losses. First, and critically, the Wermers Report relies

on a flawed methodology to assess the Defendants’ securities trading performance. Second, the

Wermers Report analyzes certain accounts and time periods that are not relevant to the trading

patterns and technologies Messrs. Bond and Bishop taught Raging Bull subscribers.

23.     In the Wermers Report, Prof. Wermers purports to show the net losses for Raging Bull and

its co-founders was ($56,426,361), stating that he “analyze[d] the profitability of Raging Bull and

its co-founders’ trading activity as shown on available 1099-B records.”19 Prof. Wermers then

states, “Table 1 summarizes the gains and losses of the different accounts held by Raging Bull and

Raging Bull’s instructors for the period from 2014 to 2018.”20

24.     However, Table 1 of the Wermers Report does not, in fact, show the net gain or losses for

the selected accounts. Instead, Prof. Wermers uses a unique and flawed methodology for opining

that the selected accounts generated an “actual trading performance” was a net loss of

($56,426,361). His methodology is flawed for the reasons set forth below.

25.     First, as the basis for its flawed methodology, the Wermers Report relies on data from

selected 1099-B tax records21 the brokerage firms provided to the IRS, and not comprehensive net

gains or losses as derived from the brokerage firm account statements. The 1099-B tax records

provide an incomplete record of trading activity as not all trading activity or data is required to be

reported to the IRS. For example, included in the TD Ameritrade 1099-B tax record for 2014 are

six pages of short-term transactions22 that are not included as part of the calculations in the

Wermers Report Table 1. By not including these six pages of short-term transactions totaling



19
   PX 26, 1777, para 87.
20
   Ibid.
21
   Ibid.
22
   TD Ameritrade 2014 1099-B tax record, for the account ending in 9075, pp. 46-51.


                                                     Page 9
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 12 of 49



$8,123,983 in proceeds, the calculation of a net loss of ($1,532,777) listed in Table 1 of the

Wermers Report23 cannot be an accurate representation of actual trading performance. And, by

not relying on the monthly account statements, which provide a comprehensive record of trading

activity and therefore account performance, the Wermers Report further presents an incomplete

assessment of the Defendants’ securities net gains or losses in the selected accounts.

26.     Second, the Wermers Report includes an artificial adjustment, known as “wash sale loss

disallowed”24 in calculating the purported “actual trading performance” in the selected accounts.

Wash sale losses disallowed is an IRS tax accounting rule under Section 1091 of the Internal

Revenue Code that “prevents investors from recognizing artificial losses by selling a stock for a

loss and then repurchasing the stock within a short period of time.”25 A wash sale occurs when,

among other things, an investor sells or trades stock or securities at a loss and within 30 days before

or after the sale buys substantially similar stock. It is those specific types of “artificial” losses that

form the basis for the opinion in the Wermers Report that the Defendants lost ($56.43 million).

27.     Because much of the Defendants’ securities trading were short-term transactions, those

transactions frequently implicated the wash sale rule. According to Interactive Brokers, one of the

Defendants’ securities brokerage firms, “The wash sales rule was implemented to defer the

deduction when a taxpayer sells a security at a loss and purchases the same or an equivalent

security within a short period of time. A sale of stock or securities is considered a ‘wash sale’ if a

trader sells shares or securities at a loss and purchases the same or equivalent shares or securities

within the 61-day wash sale period…”26




23
   PX 26, 1779 Table 1, row 1.
24
   See Exhibit 1.
25
   Ibid. (emphasis added).
26
   See Exhibit 2.


                                                 Page 10
          Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 13 of 49



28.        Under the wash sale rule, the wash sale loss disallowed is added to the cost basis of

subsequent purchases of the same or equivalent securities. The result is that for tax reporting

purposes, the investor’s cost basis in the replacement share position is elevated. The elevated cost

basis is for tax purposes only and does not alter the actual purchase value for the replacement

shares, which is the appropriate figure to utilize when assessing actual trading performance or

realized net gain or losses.

29.        In other words, on 1099-B tax records, the cost basis column includes the actual cost of the

purchased securities plus “artificial losses”27 (wash sale loss disallowed). The Wermers Report

uses that cost basis column without adjusting for the artificial losses to assess the Defendants’

trading performance, and thus materially overstates actual trading losses.

30.        To illustrate, consider the following example:

31.        On a given day, a trader buys 10 shares of XYZ Corp. for a total of $100 in the morning.

At noon, that trader sells those 10 shares for $90, resulting in a $10 loss. At 1 p.m., the trader buys

back 10 shares of XYZ for a total of $92 and sells those shares at the end of the day for $104. His

or her net gain or loss or actual trading performance for XYZ would be $2 as illustrated in Table

1.1 below:

Table 1.1

 Date                             Quantity      Dollar Value of     Dollar Value of          Net Gain
                                                Shares Bought          Shares Sold            or Loss
 06/01/18                              10                  100                   --                 --
 06/01/18                              10                    --                 90                -10
 06/01/18                              10                   92                   --                 --
 06/01/18                              10                    --                104                 12
 Total Net Gain or Loss:                                     --                  --                 2




27
     See Exhibit 1.


                                                 Page 11
          Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 14 of 49



32.        However, according to IRS tax accounting rules,28 the investor cannot claim a $10 loss on

taxes as it is an “artificial loss”29 and classified as a wash sale loss disallowed for tax accounting

purposes. Per applicable IRS rules, the $10 loss would be added back to the cost of repurchasing

the shares and would form the new cost basis of the second purchase. Once the shares of XYZ are

sold and the position closed, the net realized gain or loss or actual trading performance for XYZ

would be $2 ($104 - $102). This is illustrated in Table 1.2 below:

Table 1.2

 Date              Date                Quantity          Proceeds              Cost Basis        Adjustment       Net Gain
 Acquired          Sold                           (Dollar Value of       (Dollar Value of     (Wash Sale Loss      or Loss
                                                  Securities Sold)     Securities Bought         Disallowed)
                                                                          + Adjustments)
 06/01/18                         10                            --                   100                   --              --
                   06/01/18                 10                 90                       --                10               --
 06/01/18                         10                            --           (92+10) 102                   --              --
                   06/01/18                 10                104                       --                 --              2
 Net Gain                                                      --                      --                 --               2



33.        On a typical 1099-B tax record, such as the ones TD Ameritrade issues, the summary

trading details including net gain or loss could appear as follows (Table 1.3, see also Exhibits 4

and 5).

Table 1.3
XYZ Corp, / CUSIP: 1234567890 / Symbol: XYZ
 Date                 Quantity          Proceeds         Date                Cost Basis      Wash Sale Loss     Net Gain
 Sold                            (Dollar Value of     Acquired         (Dollar Value of         Disallowed       or Loss
                                 Securities Sold)                    Securities Bought        (Adjustment)
                                                                        + Adjustments)
 06/01/18                   10                 90     06/01/18                     100                   --          -10
 06/01/18                   10                104     06/01/18                     102                  10            12
 Security Total:                              194                                  202                  10             2




28
     See IRS Section 1091, Loss from Wash Sales of Stocks or Securities.
29
     See Exhibit 1.


                                                        Page 12
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 15 of 49



34.     As can be seen in the examples with Tables 1.1 to 1.3, the net gain or “actual trading

performance” for trades would still be $2. Using the 1099-B tax records to calculate net gain or

loss by subtracting the total Cost Basis from total Proceeds ($194 − $202) without the proper

adjustment, would give an inaccurate loss of ($8). Subtracting the Cost Basis from Proceeds

without this adjustment is a fundamental error that is used in the Wermers Report.

35.     To specifically illustrate how the methodology30 used in the Wermers Report artificially

skews trading performance results, I selected two transactions from the TD Ameritrade securities

account (ending in 6387) found in Table 1 of the Wermers Report and analyzed them based on the

net out-of-pocket (“NOOP”) profit/loss methodology. In the first such transaction, I reviewed

trades in I Shares (symbol IWM) made in July and August 2018 (see Exhibit 4). If Proceeds minus

the Cost Basis were used to (incorrectly) show trading results, the trades would appear to generate

a loss of ($6,937).31 However, in using the accepted NOOP methodology, the actual realized

trading result for IWM was a net gain or trading profit of $9,655. Further, the net gain of $9,655

is also listed in the second to last column of the 1099-B tax record. In the second example, I

reviewed trading in Energous Group (symbol WATT) in April to July 2018 (see Exhibit 5). Instead

of a loss calculation of ($9,514) that would result if Proceeds and Cost Basis32 were incorrectly

used, the actual realized trading performance based on NOOP methodology (and shown in the

second to last column of the 1099-B tax record) was a net realized gain of $7,234..

36.     Third, the Wermers Report misleadingly titles the columns in Table 1 of the Report to infer

or indicate that the net gains or “actual trading performance” of the selected accounts reviewed




30
   In the Wermer Report, Table 1 includes a column titled, “Proceeds minus Costs” which purports to show net gains
or losses (See PX, 26, 1779).
31
   Total Proceeds – Cost Basis ($254,821 – $261,758).
32
   Total Proceeds – Cost Basis ($413,252 – $422,766).


                                                     Page 13
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 16 of 49



were based on the 1099-B tax records of the selected accounts and represents the difference

between the value of securities sold and the value of securities purchased.

37.     Table I in the Wermers Report titled, “Summary of Gains/Losses from Available 1099-B

Records”33 includes six columns as follows: 1. “Account Number Ending in,” 2. “Account

Owner,” 3. “Year,” 4. “Dollar Volume of Securities Sold,” 5. “Dollar Volume of Securities

Bought,” and 6. “Proceeds minus Costs.” The Wermers Report notes as a source for the data in

the columns the 1099-B tax records for five accounts.34

38.     Two of the columns in Table 1 of the Wermers Report are inaccurately titled to contend

that Raging Bull generated substantial losses in its trading activity. For example, column 5

(“Dollar Volume of Securities Bought”) indicates that this column represents the total dollar value

of securities purchased in the referenced accounts.

39.     Column 6 (“Proceeds minus Costs”) purports to show net gains or losses for the referenced

accounts by suggesting that the column is the difference between column 4 (“Securities Sold”) and

column 5 (“Securities Bought.”) The calculations, and the Total in the last row of Table 1, form

the basis of Prof. Wermers’s view that the net gain or loss or “actual trading performance” for the

selected accounts was a substantial net loss of ($56.43 million).

40.     Columns 5 and 6 in Table 1 of the Wermers Report are inaccurate for two reasons: One,

column 5 is not the “Dollar Volume of Securities Bought,” but instead the dollar value of securities

bought plus an IRS (only) accounting adjustment. As can be seen in Exhibit 6 attached to this

Initial Expert Report, column 5 from the Wermers Report Table 1 matches the “Cost basis” column



33
  PX 26, 1779
34
  PX 26, 1779. Interestingly, the Wermers Report mentions a review of 26 copies of 1099-B tax reports, however
the data in Table 1 only include data from 16 copies of the 1099-B tax reports.


                                                    Page 14
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 17 of 49



in the TD Ameritrade 1099-B tax records. There is no mention or explanation in the notes to

Wermer Report Table 1 that column 5 also includes “artificial losses” or tax adjustment that are

included in the “Cost basis” column in the 1099-B tax records. Two, column 6, (“Proceeds minus

Costs,”) is not the net gains or losses for the respective accounts as listed on the 1099-B tax

records,35 but an artificial total that the Wermers Report calculates by including the artificial loss

that the IRS disallows for tax purposes. A more accurate title for column 6 would be “Proceeds

minus Cost Basis” as the columns are listed in the respective 1099-B tax records. That said, even

if the title were corrected to correspond with the respective columns in the 1099-B tax records,

reported values in column 6 of the Wermers Report Table 1 would still not represent actual trading

performance.

41.     To more fully illustrate, Exhibit 6 in this Initial Expert Report includes several tables. The

first table at the top of Exhibit 6 is Table 1 from the Wermers Report,36 and the second table in

Exhibit 6 is the Summary Table from the TD Ameritrade 1099-B tax record.37 Arrows are drawn

to highlight where the Wermers Report Table 1 column titles and data correspond to the Summary

Tables in the 1099-B tax records. As can be seen in Exhibit 6, Wermers Report Table 1, “The

Dollar Volume of Securities Sold,” corresponds to the “Proceeds” column in the Summary Table

from the 1099-B tax record, and the “Dollar Volume of Securities Bought” in the Wermers Report

Table 1 corresponds to the “Cost Basis” column in the Summary Table from the 1099-B.

42.     The third and fourth tables in my Exhibit 6, reconcile the differences in Wermers Report

Table 1 and the Summary Table in the 1099-B tax records. The third table in Exhibit 6 provides

a breakdown of the “Cost basis” total in the 1099-B tax records and shows that it includes both the


35
   See TD Ameritrade 1099-B tax records listed in Appendix 1.
36
   PX 26, 1779.
37
   See 2018 TD Ameritrade 1099-B tax record for account ending in 9075, p. 1.


                                                    Page 15
      Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 18 of 49



actual cost or “Dollar Volume of Securities Bought” plus the artificial adjustment which is the

“Wash sale loss disallowed.” The fourth table in Exhibit 6 shows that the net gain or loss in the

Summary Table in the 1099-B tax record is the difference between “Proceeds,” or the “Dollar

Volume of Securities Sold,” and the cost of the securities or actual “Dollar Volume of Securities

Bought.” As can be seen in Exhibit 6, the trading performance or “Net gain or loss” for the account

ending in 9075 according to the 1099-B tax records was a loss of ($1,009,698) in 2018 and not

($6,040,472) as Table 1 of the Wermers Report opines.

43.    If I extend the corrected analysis as detailed above to the other accounts listed in Wermers

Report Table 1, the trading performance or net loss for the period 2014 to 2018 for the selected

accounts (according to the 1099-B tax records) would be ($2.31 million) and not ($56.43 million)

as the Wermers Report opines (see Exhibit 3). In other words, the Wermer Report overstates the

realized net loss by over 2,300 percent or $54 million.

44.    Finally, to place the Wermers Report misleading performance assessment into proper

perspective, consider the comparison of the average equity of the trading accounts referenced in

Table 1 of the Wermers Report to the Wermers’s net loss figure of ($56.43 million). At my request,

Bates Group calculated the average equity, or amount available to invest, utilizing the brokerage

account statements listed in Appendix I. The average equity value across these selected accounts

for the periods listed was only $1.98 million. Raging Bull and its principals had nowhere near

$56.43 million in equity to lose in those accounts. Simply put, it was not possible for the

Defendants to lose ($56 million) with an average equity or aggregate account values of less than




                                              Page 16
         Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 19 of 49



  $2 million.38 Nonetheless, that is the figure presented in the Wermers Report to support the opinion

  that the trading records show “substantial losses.”39

VI.        The Trading Accounts and Time Periods Reviewed in the Wermers Report are
           Incorrect.

  45.      The second flaw in the Wermers Report trading performance assessment is the scope of

  the accounts and time periods Prof. Wermers reviewed. Several of the accounts and time periods

  Prof. Wermers reviewed do not correspond to the trading patterns and techniques Messrs. Bond

  and Bishop taught subscribers.40            By including accounts and time periods not relevant to this

  dispute, the Wermers Report further exaggerated its inaccurate loss figures.

  46.      In a review of the relevant accounts and time periods in which Jason Bond implemented

  the trading patterns and techniques he taught to Raging Bull subscribers, and based on our NOOP

  analysis of the comprehensive monthly account statements,41 the realized and unrealized net gain

  for the period 2014 to 2018 was $318,539.42 At or around the end of 2017, Mr. Bond had crossed

  the $1 million threshold in profits due to realized trades.43 The Wermers Report makes no mention

  of any of these profits.

  47.      Applying the Wermers Report methodology (excluding wash sale losses disallowed), the

  realized net loss in the aggregate for the TD Ameritrade securities brokerage account in which




  38
     Even if the accounts received cash inflows to make up for “substantial and persistent losses” as alleged, those
  inflows would show up in and inflate monthly account values. The monthly account statements do not show any
  material cash inflows.
  39
     PX 26, 1777, para 86.
  40
     See Declarations of Jason Bond and Jeffrey Bishop, as listed in Appendix I.
  41
     For the TD Ameritrade, Interactive Brokers, and E*Trade securities brokerage accounts.
  42
     See Exhibit 7.
  43
     See Exhibit 9.


                                                         Page 17
             Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 20 of 49



   Jeffrey Bishop implemented the trading patterns and techniques that he taught to Raging Bull

   subscribers for 2018 was ($1,158,939).44

VII.          Net Overall Profit/Loss Methodology.

   48.        As part of the Bates Group’s standard process, and under my direction and review, I had

   Bates Group perform an analysis of the net overall profit/loss of each relevant account (and for

   each relevant time period) based on inputting the deposit, withdrawal and net equity values

   contained on brokerage account statements into an easily reviewable format. Once the activity

   was input, the data is reviewed and back-checked to the account statements by two separate

   individuals to ensure accuracy. Once confirmed, this allowed for computations of the monthly,

   annual, and overall totals in the following categories: net deposits/withdrawals, net equity, average

   net equity and net overall profit/loss. The analyzed data is then captured in our Equity Change

   Analysis, which is an abbreviated part of our standard procedure for preparing an account report.

   49.        The standard net overall profit/loss analysis that we perform at Bates Group follows

   standard accepted account analysis and has been routinely accepted as accurate in thousands of

   litigation matters including those in various state and federal courts and in Financial Industry

   Regulatory Authority (“FINRA”) arbitrations throughout the United States.

   50.        According to an analysis of the comprehensive trading records as detailed in the monthly

   account statements, the actual trading performance or aggregate net loss (or net out-of-pocket) for

   the selected accounts and periods that are listed in the Wermers Report Table 1 is ($2,314,494).

   This NOOP analysis is summarized in column G in Exhibit 3. The Wermers Report overstates the

   realized net loss by over 2,300 percent or approximately $54 million.




   44
        See Exhibit 8.


                                                   Page 18
           Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 21 of 49



VIII.        Mr. Wermer’s Own Research Articles Contradict the Wermers Report Methodology.

    51.      In the matter, Terraza v. Safeway Inc. et. al, Prof. Wermers authored an expert report on

    behalf of Safeway45 in which he analyzed historical performance of the defendant. In analyzing

    and reporting on the historical investment performance of Safeway, Prof. Wermers used

    performance data from Thomson Reuters Lipper, which follows the standard industry custom and

    practice of evaluating investment performance. The standard industry practice for calculating

    investment performance does not include using cost basis inclusive of wash sale losses disallowed.

    Instead, the Safeway expert report used a similar methodology to analyze portfolio net gains or

    losses or net returns46 as Bates Group does in its equity trading analysis and internal rate of return

    (“IRR”) analysis. In contrast, when Prof. Wermers analyzed the Defendants’ “gains and losses,”47

    he did not use accepted industry custom and practice for measuring “net returns” but a method that

    is not discussed or even mentioned in his Terraza v. Safeway, Inc. et. al expert report.

    52.      In his article “Performance Evaluation with Portfolio Holdings Information,”48 Prof.

    Wermers makes no mention of using cost basis and including wash sale losses disallowed in his

    investment performance evaluation as he does when analyzing the Defendants’ “profitability” in

    the Wermer Report.

    53.      Similarly, in “Portfolio Performance, and Herding: A Study of Mutual Fund Behavior”49

    (1995), Prof. Wermers again uses a different methodology50 in evaluating performance for



    45
       Expert Report of Russell R. Wermers, Ph.D. in Terraza v. Safeway Inc., et. al, U.S. District Court for the Northern
    District of California, May 22, 2018.
    46
       Ibid., p. 19, para 42 and Exhibits 3.1 to 3.4.
    47
       PX 26, 1777, para 87.
    48
       Russ Wermers, “Performance Evaluation with Portfolio Holdings Information,” The North American Journal of
    Economics and Finance, February 23, 2006.
    49
       Mark Grinblatt, Sheridan Titman, and Russ Wermers, “Momentum Investment Strategies, Portfolio Performance,
    and Herding: A Study of Mutual Fund Behavior,” The American Economic Review, December 1995.
    50
       Ibid., p. 1090.


                                                           Page 19
         Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 22 of 49



  “momentum investors” than for Raging Bull. Prof. Wermers makes no mention of using cost basis

  and including wash sale losses disallowed in his investment performance evaluation as he does

  when analyzing the Defendants’ “profitability” in the Wermer Report.

  54.     In “Performance Measurement of Mutual Funds, Hedge Funds, and Institutional

  Accounts,”51 Prof. Wermers discusses several “best practices”52 for analyzing returns. However,

  none of the examples of “best practices” Prof. Wermers discusses in his article were used in

  analyzing investment performance of Raging Bull or its co-founders in the Wermers Report.

  Further, the concept of including cost basis with a tax accounting adjustment, such as wash sale

  losses disallowed, for performance evaluation was not even mentioned in this publication.

  55.     In fact, in reviewing numerous publications and expert reports either authored or co-

  authored by Prof. Wermers, I could find no example of the unique methodology that he utilized in

  calculating and opining on Raging Bull’s investment performance in the Wermers Report.

  Interestingly, the methodology that he used for calculating investment performance in the articles

  and publications is similar to the approach that Bates Group utilizes in our standard analysis and

  in this Initial Expert Report, and conforms with industry custom and practice including in the

  performance analysis of the Raging Bull accounts (see Exhibit 3).

IX.       An Initial Review of Defendant’s Statements.

  56.     In the Complaint, the FTC alleges that a number of statements Defendants made to Raging

  Bull subscribers were “false, misleading or unsubstantiated.”53 We reviewed two of the claims the




  51
     Russ Wermers, “Performance Measurement of Mutual Funds, Hedge Funds, and Institutional Accounts,” Annual
  Review of Financial Economics, September 9, 2011.
  52
     Ibid., p. 541.
  53
     See Memorandum, p. 8.


                                                    Page 20
          Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 23 of 49



FTC highlights and compared Defendant’s statements with the actual trading performance as

detailed in the monthly account statements. In one example, the FTC states:

               a. In a marketing email sent to one of Raging Bull’s mailing lists in March 2020, Bond

                    states he “made over 180% in 2015 and then in 2016 I turned a $100,000 account

                    into $430,000! A massive 330% returns [sic]. 2017, I then made $284,000 and get

                    this… I donated all of it to charity! … 2018 is no different because of my market-

                    tested strategy that myself and thousands of members are using for HUGE

                    success.”54

57.        Under my instruction, Bates Group analyzed the returns for the account ending in 4059 and

found the percentage returns, based on the monthly account statements, were largely in-line with

the returns mentioned in the above marketing email. For 2015, the trading in the account generated

an IRR of 168 percent, for 2016 the IRR was 777 percent, and in 2017 the IRR was 366 percent

(see Exhibit 10).

58.        In the second example the FTC states:

               a. In emails Bond sent to consumers who signed up to receive his free newsletter, he

                    wrote, for example, “SNAP, crackle, pop! $22,000 profit for me on SNAP

                    Wednesday, 172% on the options and another 10% on the shares. ALL from

                    IPHONE” and “I’m avg, $2300 a day right now trading part time.”55

59.        In analyzing the detailed trade data available in the monthly account statement, we found

Mr. Bond’s claim of $22,000 as accurate. When Jason Bond closed some of the trades in SNAP




54
     See Complaint, para 47.
55
     See Complaint, para 62.


                                                  Page 21
      Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 24 of 49



on Wednesday, March 22, 2017, the total profit generated on those stock and option trades were

$21,199.92 (see Exhibit 11).

60.    I affirm that the statements, opinions and conclusions set forth in Sections I.-IX. of this

report are true to the best of my knowledge and belief.




       Executed this 13th day of January 2021.




       Greg A. Kyle




                                             Page 22
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 25 of 49



Appendix I – Documents and Data Reviewed


Documents reviewed and relied upon include:

   -   Federal Trade Commission v. RagingBull.com, LLC et al, Complaint for Permanent
       Injunction and Other Equitable Relief, December 7, 2020.

   -   Federal Trade Commission v. RagingBull.com, LLC et al, Memorandum in Support of
       Plaintiff’s Emergency Motion for a Temporary Restraining Order with Asset Freeze,
       Appointment of a Temporary Receiver, Other Relief, and Order to Show Cause why a
       Preliminary Injunction Should not Issue, December 7, 2020.

   -   Expert Report of Professor Russel R. Wermers, November 24, 2020.

   -   TD Ameritrade 1099-B tax records and monthly account statements for account ending in
       9075, for the period 2014 to 2018.

   -   E*Trade 1099-B tax records and monthly account statements for account ending in 8701,
       for the period 2013 to 2018.

   -   E*Trade 1099-B tax records and monthly account statements for account ending in 4059,
       for the period 2014-2018.

   -   Interactive Brokers 1099-B tax records and annual account statement for account ending
       in 1637, for 2015.

   -   TD Ameritrade 1099 Information Guide, December 2020.

   -   Interactive Brokers, Wash Sales: Understanding the Basics.

   -   Expert Report of Russell R. Wermers, PH.D. in Maria Karla Terraza v. Safeway Inc, et
       al, U.S. District Court for the Northern District of California, May 22, 2018.

   -   Russ Wermers, “Performance evaluation with portfolio holdings information,” The North
       American Journal of Economics and Finance, February 23, 2006.

   -   Mark Grinblatt, Sheridan Titman, and Russ Wermers, “Momentum Investment
       Strategies, Portfolio Performance, and Herding: A Study of Mutual Fund Behavior,” The
       American Economic Review, December 1995.

   -   Russ Wermers, “Performance Measurement of Mutual Funds, Hedge Funds, and
       Institutional Accounts,” Annual Review of Financial Economics, September 9, 2011.

   -   Declaration of Jason Bond, January 13, 2021.

   -   Declaration of Jeffrey M. Bishop, January 13, 2021.




                                            Page 23
      Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 26 of 49



Appendix II – Curriculum Vitae


Professional Experience

Bates Group LLC, 2011 to Present
Lake Oswego, OR; New York, NY
Director
Provide litigation consulting services and expert witness testimony on securities matters
involving performance analysis, equity and fixed income valuation and financial models, sector
and asset allocation analysis, portfolio management, trading strategies and market sentiment
issues.


Bates Private Capital/LECG, 2007 to 2011
Lake Oswego, OR; New York, NY
Director
Provide litigation consulting services and expert witness testimony on securities matters
involving performance analysis, equity and fixed income valuation and financial models, sector
and asset allocation analysis, portfolio management, trading strategies and market sentiment
issues.


Pegasus Research, LLC, 1997 to 2012
New York, NY
Founder, President and Chief Strategist/Analyst
Founded Pegasus Research as an independent investment research firm focused on equity
valuations, financial risk and capital market strategies. Regular contributor on capital market
issues, valuation and trading strategies to CNNfn, Bloomberg TV, The Wall Street Journal, The
Economist and Business Week, among other media outlets. Authored weekly column for The
Wall Street Journal Interactive and other global financial publications.


Union Bank of Switzerland, 1992 to 1996
Zurich, Switzerland
Head of North American Research Team
Formulated U.S. investment policy for UBS private banking in Switzerland (est. $350 billion
AUM). Managed the U.S. portion of a $7 billion global asset allocation portfolio in multiple
currencies and styles. Authored studies related to international portfolio management, market
correlations, volatility as well as regular U.S. strategy and equity research reports.




                                             Page 24
      Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 27 of 49



Equity Analyst, Capital Markets
Responsible for fundamental analysis of the Swiss retail sector. Developed fundamental and
technical models, analyzed and produced company and sector research publications.

Credit Suisse, Zurich Switzerland, 1990 to 1992
Research Editorial Assistant
Supported senior analysts with company, sector, and market research reports.

Education

International Portfolio Management, Swiss National Bank, Gerzensee, Switzerland, 1994
Wolfsberg Executive Management Program, Wolfsberg, Switzerland, 1994
B.S.-Finance, City University, Zurich, Switzerland, 1992


Professional & Other Affiliations

Served 6 years on the Board of Directors, New York Society of Security Analysts (NYSSA)
Board of Governors, United Rescue, Jersey City, NJ, 2017 – Present
Emergency Medical Responder, United Rescue, Jersey City, NJ, 2017 – Present




                                            Page 25
      Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 28 of 49



Appendix III – Greg Kyle’s Published Materials:


Reports and articles authored within the past ten years include:

-    Bates Capital Market Insights, Bear Markets, Black Swan Events, and Volatility, June 1,
     2020.

-    Bates Strategy Insights, U.S. Chartbook, Economic and Capital Markets Analysis, 2019
     Year in Review, February 2020.

-    Bates Strategy Insights, U.S. Chartbook, Economic and Capital Markets Analysis, 2018
     Year in Review, March 2019.

-    Bates Research, Markets 2016: A Look Back, January 26, 2017.

-    Bates Research, BREXIT, July 1, 2016.

-    Bates Research, Crowdfunding and Title III of the JOBS Act, June 2, 2016.

-    Bates Research, All Eyes on Interest Rates, June 5, 2015.

-    Bates Research, Mixed Signals for the U.S. Economy, May 29, 2015.

-    Bates Research, Solid U.S. Growth but Weakness Still Present, January 30, 2015.

-    Bates Research, Federal Reserve Raises Interest Rates for First Time Since 2006,
     December 18, 2015.

-    Bates Research, U.S. Economic Growth, A Tale of Two Cities?, September 4, 2015.

-    Bates Research, Housing Crisis? What Housing Crisis?, June 12, 2015.

-    Bates Group and Pegasus Research Strategy Insights, Economic and Capital Markets Chart
     book, Fourth Quarter 2014

-    Bates Research, The Jobs Recession is Finally Over, June 30, 2014.

-    Bates Research, A Shrinking Economy in the First Quarter, May 30, 2014.

-    Bates Group and Pegasus Research Strategy Insights, Economic and Capital Markets Chart
     book, Fourth Quarter 2013

-    Bates Research, The “Volcker Rule,” December 27, 2013.

-    Bates Group White Paper: REITs Explained, June 7, 2013.

-    Bates Group White Paper: CDOs Explained, February 20, 2013.



                                              Page 26
    Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 29 of 49



-   Bates Group White Paper: LIBOR Explained, January 16, 2013.

-   Bates Group White Paper: CDS Explained, January 11, 2013.

-   Bates Group White Paper: MBS Explained, January 11, 2013.

-   Pegasus Strategy Insights, Economic and Capital Market Analysis, 2009-2012.




                                         Page 27
       Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 30 of 49



Appendix IV – Greg Kyle Trial, Arbitration, Deposition and Expert Report History:

   -   Bernard Grossman v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
       Panel, December 19, 2003. Testimony on economic, capital markets, and equity research
       issues.

   -   Ronald Harwood v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
       Panel, June 6, 2004. Testimony on economic, capital markets, and equity research issues.

   -   Abdelkarim Khalil v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
       Panel, July 16, 2004. Testimony on economic, capital markets, equity research, and
       trading issues.

   -   Mohammed Azab v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
       Panel, July 29, 2004. Testimony on economic, capital markets, mutual funds, equity
       research, and trading issues.

   -   Richard McInnis v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
       Panel, August 2, 2004. Testimony on economic, capital markets, and equity research
       issues.

   -   Michel Hachem v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
       August 25, 2004. Testimony on economic, capital markets, equity research, and trading
       issues.

   -   Beth Glaub v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
       October 4, 2004. Testimony on economic, capital markets, and equity research issues.

   -   Louis Imundo v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
       October 5, 2004. Testimony on economic, capital markets, mutual funds, equity research,
       and trading issues.

   -   Kenny Wilson v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
       November 13, 2004. Testimony on economic, capital markets, equity research, and
       trading issues.

   -   Ted Schofield v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
       November 16, 2004. Testimony on economic, capital markets, equity research, and
       trading issues.

   -   Thomas Redman v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
       Panel, November 30, 2004. Testimony on economic, capital markets, equity research, and
       trading issues.

   -   Kenny Wilson v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
       December 15, 2004. Testimony on economic, capital markets, equity research, and
       trading issues.



                                            Page 28
    Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 31 of 49



-   -Janet Baker, et al. v. KPMG LLP, et al., U.S. District Court, District of Massachusetts,
    January 18, 2005. Expert report on industry custom and practice for security analysts.

-   James Rice v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
    January 27, 2005. Testimony on economic, capital markets, equity research, and trading
    issues.

-   Douglas Berge v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
    July 28, 2005. Testimony on economic, capital markets, equity research, and trading
    issues.

-   Joseph Davenport v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
    Panel, September 30, 2005. Testimony on economic, capital markets, equity research,
    and trading issues.

-   Richard Clyne v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
    January 26, 2006. Testimony on economic, capital markets, equity research, and trading
    issues.

-   Stanley Cunningham v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration
    Panel, February 27, 2006. Testimony on economic, capital markets, equity research, and
    trading issues.

-   Bo Hammerich v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
    March 9, 2006. Testimony on economic, capital markets, equity research, and trading
    issues.

-   Regis Garcia v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
    July 12, 2006. Testimony on economic, capital markets, structured products, equity
    research, and trading issues.

-   Tom Lester v. Merrill Lynch, Pierce, Fenner & Smith, Inc., NASD Arbitration Panel,
    May 9, 2007. Testimony on economic, capital markets, equity research, and trading
    issues.

-   CDX Liquidating Trust v. Venrock Associates, et al, U.S. District Court, Eastern
    Division, February 2, 2008. Expert report and deposition on the capital markets,
    valuations, and technology sector risk factors.

-   OFHEO v. Franklin D. Raines, et al, February 28, 2008. Expert report on the capital
    market view of pro forma earnings, valuation methodologies, and analyst views of FAS
    133.

-   Ray Colter v. Morgan Keegan & Company, Inc., FINRA Arbitration Panel, October 13,
    2008. Testimony on principles and procedures of investment management, capital
    markets, structured products, and fund risk disclosure issues.




                                          Page 29
    Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 32 of 49



-   Katherine Murphy v. Charles Schwab & Co., Inc.. FINRA Arbitration Panel, April 21,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   James S. Postigo v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, April 27,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Janet Laird v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, May 18, 2009.
    Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Thomas E. Cusack v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, May 19,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Gary L. Wilhelm v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, May 19,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Everett C. Ross et al v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, June 16,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   D. Lee Bartell v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, June 24, 2009.
    Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   John Frederick Archer v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, June
    25, 2009. Testimony on investment management, capital markets and cycles, fixed
    income, structured products, credit analysis and ratings, default rates and fund risk
    disclosures.

-   Keith Thompson & Gwen Thompson v. Charles Schwab & Co., Inc., FINRA Arbitration
    Panel, July 21, 2009. Testimony on investment management, capital markets and cycles,
    fixed income, structured products, credit analysis and ratings, default rates and fund risk
    disclosures.

-   Scott W. Doyle v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, July 28, 2009.
    Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Gary Brent Mayes et al v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, July
    28, 2009. Testimony on investment management, capital markets and cycles, fixed
    income, structured products, credit analysis and ratings, default rates and fund risk
    disclosures.




                                           Page 30
    Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 33 of 49



-   Olivia E. Herman v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, August 4,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Doug H. Brown v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, August 11,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Harvey Lerman, Roberta Lerman, Sheldon Ludmerer & Josephine Ludmerer v. Charles
    Schwab & Co., Inc., FINRA Arbitration Panel, August 25, 2009. Testimony on
    investment management, capital markets and cycles, fixed income, structured products,
    credit analysis and ratings, default rates and fund risk disclosures.

-   Paul Edwards v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, September 1,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   David Sigalow & Stephen Milbrath v. Charles Schwab & Co., Inc., FINRA Arbitration
    Panel, September 14, 2009. Testimony on investment management, capital markets and
    cycles, fixed income, structured products, credit analysis and ratings, default rates and
    fund risk disclosures.

-   Bruce M. Eliot & Denise O. Eliot v. Charles Schwab & Co., Inc., FINRA Arbitration
    Panel, September 22, 2009. Testimony on investment management, capital markets and
    cycles, fixed income, structured products, credit analysis and ratings, default rates and
    fund risk disclosures.

-   Werner Salinger & Rosa Salinger v. Charles Schwab & Co., Inc., FINRA Arbitration
    Panel, October 13, 2009. Testimony on investment management, capital markets and
    cycles, fixed income, structured products, credit analysis and ratings, default rates and
    fund risk disclosures.

-   Jack Robeson v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, November 2,
    2009. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Patricia M. Flanagan v. UBS Financial Services Inc, FINRA Arbitration Panel,
    November 16, 2009. Testimony on capital markets. equity and credit analysis and
    structured products.

-   Kenneth A. & Holly Schweiterman v. Charles Schwab & Co., Inc., FINRA Arbitration
    Panel, December 1, 2009. Testimony on investment management, capital markets and
    cycles, fixed income, structured products, credit analysis and ratings, default rates and
    fund risk disclosures.

-   Marc Mauney, Rogerson Revocable Living Trust v. Charles Schwab & Co., Inc., FINRA
    Arbitration Panel, December 14, 2009. Testimony on investment management, capital



                                           Page 31
    Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 34 of 49



    markets and cycles, fixed income, structured products, credit analysis and ratings, default
    rates and fund risk disclosures.

-   Matthew Schoenberg v. Wells Fargo Bank, AAA Arbitration Panel, January 4, 2010.
    Testimony on capital markets, investment management, asset allocation, and structured
    products.

-   Kwen-Jen Chang v. UBS Financial Services Inc, FINRA Arbitration Panel, February 12,
    2010. Testimony on capital markets, equity and credit analysis and structured products.

-   Laurence Frank et al v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, February
    19, 2010. Testimony on investment management, capital markets and cycles, fixed
    income, structured products, credit analysis and ratings, default rates and fund risk
    disclosures.

-   David Marcus v. UBS Financial Services Inc., FINRA Arbitration Panel, March 8, 2010.
    Testimony on capital markets, equity and credit analysis and structured products.

-   Roe Green v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, March 11, 2010.
    Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   T. Hayes v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, March 15, 2010.
    Testimony on investment management, capital markets, fixed income, structured
    products, and fund risk disclosures.

-   Kathleen Pomeroy v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, April 30,
    2010. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Deborah Hill v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, September 22,
    2010. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.

-   Steven Edelson v. UBS Financial Services Inc., FINRA Arbitration Panel, September 24,
    2010. Testimony on capital markets, equity and credit analysis and structured products.

-   Fannie Mae, et al, U.S. District Court, District of Columbia, November 15, 2010. Expert
    report on valuation and impact of pro forma financial restatements on capital markets and
    investment community’s perception towards Fannie Mae.

-   Fannie Mae, et al, U.S. District Court, District of Columbia, May 16, 2011. Deposition
    on valuation and impact of pro forma financial restatements on capital markets and
    investment community’s perception towards Fannie Mae.

-   D. Vollstedt, et al v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, April 22,
    2011. Testimony on investment management, capital markets and cycles, fixed income,
    structured products, credit analysis and ratings, default rates and fund risk disclosures.


                                           Page 32
    Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 35 of 49



-   Madhok Family Trust v. Charles Schwab & Co., Inc., FINRA Arbitration Panel, October
    6, 2011. Testimony on investment management, capital markets and cycles, fixed
    income, structured products, credit analysis and ratings, default rates and fund risk
    disclosures.

-   Michael Farah v. Wedbush Morgan Securities, Inc., FINRA Arbitration Panel,
    September 3, 2013. Testimony on investment management, capital markets, CMOs and
    structured products. and fund risk disclosures.

-   U.S. v Eric Bloom, U.S. District Court, Eastern Division, March 19, 2014. Testimony on
    credit markets and cycles, credit ratings and default rates.

-   Michael Alonso et al v. Leslie J. Weiss et al, U.S. District Court, Eastern Division,
    September 22, 2016. Expert Report and deposition on the capital markets, fund manager
    custom and practices, trading and valuations.

-   Katrina Godshalk et al v. Tembion Capital Management LLC et al, AAA Arbitration
    Panel, December 19, 2018. Testimony on capital markets, volatility and fund risk
    analysis.

-   Limpinbear Family Partnership v. Aveo Capital Partners, LLC et al, AAA Arbitration
    Panel, April 10, 2019. Testimony on capital markets, volatility, and fund risk analysis.




                                          Page 33
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 36 of 49



Exhibit 1




                                 Page 34
Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 37 of 49




                              Page 35
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 38 of 49



Exhibit 2




                                 Page 36
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 39 of 49



Exhibit 3




                                 Page 37
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 40 of 49



Exhibit 4




                                 Page 38
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 41 of 49



Exhibit 5




                                 Page 39
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 42 of 49



Exhibit 6




                                 Page 40
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 43 of 49



Exhibit 7




                                 Page 41
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 44 of 49



Exhibit 8




                                 Page 42
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 45 of 49



Exhibit 9




                                 Page 43
Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 46 of 49




                              Page 44
Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 47 of 49




                              Page 45
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 48 of 49



Exhibit 10




                                 Page 46
   Case 1:20-cv-03538-GLR Document 126-1 Filed 01/13/21 Page 49 of 49



Exhibit 11




                                 Page 47
